ORDER
PER CURIAM.
Plaintiffs appeal from a judgment in their favor in a suit arising from personal injuries sustained in an automobile accident. The injured wife was awarded $12,-000 by the jury. The husband was awarded $0 damages on his consortium claim. The evidence in support of the jury verdict is not insufficient. No prejudicial error of law appears and an opinion would have no precedential value. Parties have been furnished with a memorandum supplementing this order. The judgment is affirmed pursuant to Rule 84.16(b).